Citation Nr: 1549549	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for pulmonary interstitial fibrosis for the purpose of receiving accrued benefits.  

2.  Entitlement to service connection for hypertension for the purpose of receiving accrued benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in 2007, served on active duty from June 1955 to October 1978.  He had service in the Republic of Vietnam.  The appellant is his surviving spouse.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2012, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denials of entitlement to service connection for pulmonary interstitial fibrosis and for hypertension, both for the purpose of receiving accrued benefits.  Thereafter, the case was returned to the Board for further appellate action.

In December 2011, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  





FINDINGS OF FACT

1.  Pulmonary interstitial fibrosis was first manifested many years after the Veteran's retirement from the service, and the preponderance of the evidence is against a finding that it is in any way related to service, including his exposure to Agent Orange in the Republic of Vietnam.  

2.  Hypertension was first manifested many years after the Veteran's retirement from the service, and the preponderance of the evidence is against a finding that it is in any way related to service, or to a disorder for which service connection has already been established.  


CONCLUSIONS OF LAW

1.  The Veteran does not meet the criteria for service connection for pulmonary interstitial fibrosis for the purpose of receiving accrued benefits.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309(e), 3.1000 (2015).  

2.  The Veteran does not meet the criteria for service connection for hypertension for the purpose of receiving accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5121 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.1000 (2015).  


The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of her claims of entitlement to service connection for pulmonary interstitial fibrosis and hypertension for the purpose of receiving accrued benefits based on a May 2007 claim filed by the Veteran that was pending at the time of his death.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the appellant by letter of the elements of service connection and accrued benefits and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claims.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain evidence in support of their claims such service treatment records and other pertinent records, including post-service treatment records from VA and non-VA health care providers.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and records reflecting his post-service treatment by military medical personnel, the VA, and private health care providers.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the appellant's December 2011 video conference the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the appellant may have overlooked and that would be advantageous to her position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal with respect to the issues of entitlement to service connection for pulmonary interstitial fibrosis and hypertension for the purpose of receiving accrued benefits.  She has not identified any outstanding evidence which could support either of those claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); 38 C.F.R. § 19.7; see Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Although a veteran's claim terminates with that veteran's death, to a limited extent, a qualified survivor may carry on the deceased veteran's claim by submitting a timely claim for accrued benefits. 38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

Accrued benefits are periodic monetary benefits authorized under laws administered by the VA to which a veteran was entitled at the time of his death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the veteran but unpaid.  Upon the veteran's death, accrued benefits will be paid to the veteran's spouse, children, or dependent parent. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from the Veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), aff'g 6 Vet. App. 483 (1994).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
The appellant is competent to give testimony about her observations of the Veteran during and after his service.  For example, she is competent to report the time when the Veteran first experienced respiratory difficulty or when he first received a diagnosis of pulmonary interstitial fibrosis or hypertension.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that she is competent by training or experience to diagnose any pathology causing the Veteran's respiratory problems or hypertension.  The question of an etiologic relationship between a disease or injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  The appellant has not reported having evidence of a nexus between the Veteran's exposure to Agent Orange in service and development of pulmonary interstitial fibrosis.  The evidence is also negative for any competent evidence of a nexus between the Veteran's hypertension and his diabetes mellitus.  Not only is the record negative for a nexus for the claimed disorders, it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  The appellant's lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Pulmonary Interstitial Fibrosis

The appellant does not contend, and the evidence does not show that the Veteran's pulmonary interstitial fibrosis had its onset in service.  Rather, she contends that the Veteran's pulmonary interstitial fibrosis was the result of his exposure to Agent Orange in the Republic of Vietnam.  Therefore, she maintains that service connection is warranted for the purpose of receiving accrued benefits.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

For certain disabilities, service connection may be presumed when the Secretary of the VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, unless specifically so determined by the Secretary of the VA.  See, e.g., 77 Fed. Reg. 47,924-47,925 (August 10, 2012).  

The presumptive diseases are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence; an association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).  The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  

A review of the evidence discloses that the Veteran's pulmonary interstitial fibrosis was not manifested until January 2007 when it was noted on chest X-rays performed at Penrose Hospital.  That finding was confirmed by a CT scan in February 2007 and by pulmonary function tests in March 2007.  In March 2007, the Veteran filed a claim of entitlement to service connection for pulmonary interstitial fibrosis as the result of his exposure to Agent Orange in the Republic of Vietnam. 

By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii).  To date, however, a positive association has not been established between exposure to Agent Orange and the development of pulmonary interstitial fibrosis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As noted in the September 2012 VA examiner's opinion, a 2010 update from the Institute of Medicine shows that there is insufficient evidence of an association to Agent Orange and all non-cancerous respiratory diseases.  Therefore, service connection is not warranted for pulmonary interstitial fibrosis on a presumptive basis.  However, that does not end the inquiry.  

The appellant could still establish service connection based on the Veteran's exposure to Agent Orange with proof of direct causation.  38 C.F.R. § 3.303(d); see Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). However, there is no competent evidence on file to substantiate such a finding.  

Because there is no competent evidence of nexus between the Veteran's exposure to Agent Orange in service and the post-service development of pulmonary interstitial fibrosis, the Veteran did not meet the criteria for service connection either on a direct or presumptive basis.  Accordingly, service connection is not warranted for the purpose of receiving accrued benefits.  

Hypertension

As above, the appellant does not contend, and the evidence does not show, that the Veteran's hypertension was first manifested in service.  Rather, the appellant contends that the Veteran's hypertension was proximately due to or had been aggravated by his service-connected diabetes mellitus.  Therefore, she maintains that service connection is warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of the Veteran's hypertension that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the hypertension, will be service connected.  38 C.F.R. § 3.310(b).

The evidence shows that hypertension was first diagnosed in November 1995, many years after his retirement from the service.  Diabetes mellitus was not manifested until January 2000, several years later.  As noted by the September 2015 VA examiner, because hypertension was diagnosed prior to diabetes mellitus, diabetes mellitus could not cause the hypertension.  Therefore, the question is whether the Veteran's hypertension was aggravated by his diabetes.

There is no evidence on file showing a chronic, identifiable increase in the pathology underlying hypertension.  In addition, the September 2012 review of the Veteran's records by a VA physician noted that when the Veteran was hospitalized in the weeks before his death, his diabetes mellitus continued to be noninsulin dependent.  The VA physician also noted that the Veteran had no complications of diabetes, such as nephropathy.  Thus, the VA physician opined that the Veteran's hypertension had not been chronically worsened by his service-connected diabetes mellitus.  

In sum, the preponderance of the evidence shows that the Veteran's hypertension was first manifested many years after service and had not been caused or aggravated by a disability for which service connection had already been established.  Accordingly, he did not meet the criteria for service connection on a direct, presumptive, or secondary basis.  Therefore, service connection is not warranted, and the appeal is denied.  


Additional Considerations 

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claims of entitlement to service connection for pulmonary interstitial fibrosis and hypertension for the purpose of receiving accrued benefits.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Service connection for pulmonary interstitial fibrosis for the purpose of receiving accrued benefits is denied.  

Service connection for hypertension for the purpose of receiving accrued benefits is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


